ORDER
PER CURIAM
B.F. appeals the juvenile court’s judgment that he committed the delinquent act of second-degree assault. B.F. claims that the evidence was insufficient to prove beyond a reasonable doubt that he committed second-degree assault. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).